Citation Nr: 1826527	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has since been changed to the San Diego, California RO.

As indicated, the Board finds this appeal is from the August 2009 rating decision that initially denied service connection for sleep apnea.  In June 2010, the Veteran filed a statement seeking service connection for sleep apnea, which the RO construed as a new service connection claim, and which resulted in the November 2011 rating decision.  The Board notes that the statement was received within the one-year time period for appeal of a rating decision, and clearly shows a disagreement with the denial of service connection, and therefore construes it as a notice of disagreement (NOD) to the August 2009 decision.  See 38 C.F.R. § 20.201 (2009).  Accordingly, new and material evidence is not required to reopen this claim.  38 C.F.R. § 3.356 (2017).

In November 2017, the Veteran was scheduled for a personal hearing before a member of the Board.  He did not appear for that hearing.  The Board notes that the notice of date and time for the hearing was returned as undeliverable.  However, the record also shows that the notice was re-mailed to the Veteran at another address along with a letter explaining that he should contact VA immediately regarding his contact information, which has not been returned.  Both this second letter and the original notice were also sent to the Veteran's representative of record.  To date, neither the Veteran nor his representative has responded.  The Board also notes that no informal hearing presentation or appellant brief regarding this claim has been received, although his representative was advised of this in March 2018 and provided time to respond.    

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The Board regrets the additional delay this remand will create but it is necessary to ensure the protection of the Veteran's due process rights.

The May 2014 VA examination opinion is inadequate as it does not address direct service connection.  The Veteran has provided testimony that his wife witnessed him snoring and stop breathing while he was still in service, in the 1990's.  He was referred for a sleep study in August 2004, which happened sometime in 2005.  He was referred for a CPAP in May 2006.  The VA examiner attributed his current sleep apnea to his age and his weight.  His STRs show that he was counseled about his weight multiple times, and separated weighing 205 pounds.  Given this evidence that he exhibited symptoms prior to separation, and was officially diagnosed within five years from separation, an addendum to the May 2014 VA examination opinion is required on the likelihood that the Veteran's sleep apnea incepted while he was still in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination opinion addendum that addresses the issue of whether it is as likely as not (at least 50 percent probability) that sleep apnea incepted while the Veteran was still in active duty service.  The examiner is asked to review the claims file and the relevant literature prior to opining.

The May 2014 VA examiner opined that the Veteran's sinusitis and parotidectomy did not cause or aggravate the Veteran's sleep apnea, but that it was more likely related to his weight and age.  The examiner did not comment on the Veteran's statements that his wife noticed him having apneic episodes while he was still in service.  The examiner mistakenly identified the Veteran's weight as 271 pounds in March 2005, but that was his weight in March 2006.  In January 2005, he weighed 260 pounds, and in January 2006, he weighed 265 pounds.  His STRs document that he was considered overweight while still in service, and he weighed 205 pounds at retirement.  Given that he reportedly showed symptoms of sleep apnea and was counseled about his weight in service, and was diagnosed within 5 years of his separation from service, is it as likely as not that his sleep apnea incepted while he was still in service or is otherwise directly related to service?  The examiner is asked to support all opinions with explanatory rationale.

2.  After completion of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




